              Case 3:19-cv-01525-MPS Document 1 Filed 09/27/19 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


JAMES BRANIGAN,                                         :
     Plaintiff,                                         :       CASE NO.:
v.                                                      :
                                                        :       JURY TRIAL DEMANDED
EXPERIAN INFORMATION                                    :
SOLUTIONS, LLC; and                                     :
TRANSUNION, LLC,                                        :
      Defendants.                                       :       September 27, 2019
____________________________                            :



                        COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, JAMES BRANIGAN (hereinafter “Plaintiff”), sues Defendants, Experian

Information Solutions, LLC, and TransUnion, LLC, and in support thereof respectfully alleges

violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.


                                   PRELIMINARY STATEMENT


         1.       The Consumer Financial Protection Bureau has noted, “experience indicates that

[Credit Reporting Agencies] lack incentives and under-invest in accuracy” Consumer Fin. Prot.

Bureau, Supervisory Highlights Consumer Reporting Special Edition 21 (Issue 14, March 2,

2017).


                                   JURISDICTION AND VENUE


         2.       Jurisdiction for this Court is conferred by 28 U.S.C. § 1331, as this action

involves violations of the FCRA.




                                                    1
            Case 3:19-cv-01525-MPS Document 1 Filed 09/27/19 Page 2 of 10



       3.       Venue is proper for this Court pursuant to 28 U.S.C. § 1391(b)(2) as this is the

district where a substantial part of the events or omissions giving rise to the claim occurred.


       4.       Venue is proper in this District as Plaintiff is a natural person and resident of

Shelton, CT; the violations described in this Complaint occurred in this district; and the

Defendants all transact business within this district.


                                             PARTIES

       5.       Plaintiff is a consumer as defined by 15 U.S.C. § 1681a (c).

such consumer reports to third parties under contract for monetary compensation.


       6.       Under information and belief, Experian Information Solutions, Inc. (hereinafter

“Experian”), is a corporation incorporated under the laws of the State of California, authorized to

conduct business in the State of Connecticut through its registered agent, CT Corporation

System, located at 67 Burnside Ave, East Hartford, CT, 06108-3408.


       7.       Upon information and belief, Experian is a “consumer reporting agency,” as

defined in 15 USC § 1681(f). Upon information and belief, is regularly engaged in the business

of assembling, evaluating, and disbursing information concerning consumers for the purpose of

furnishing consumer reports, as defined in 15 U.S.C. § 1681(d) to third parties.


       8.       Upon information and belief, Experian disburses such consumer reports to third

parties under contract for monetary compensation.


       9.       Under information and belief, TransUnion, LLC (hereinafter “TransUnion”), is a

corporation incorporated under the State of Illinois, authorized to conduct business in the State of




                                                   2
         Case 3:19-cv-01525-MPS Document 1 Filed 09/27/19 Page 3 of 10



Connecticut through its registered agent, The Prentice-Hall Corporation System, located at 50

Weston Street, Hartford, CT 06120-1537.


       10.     Upon information and belief, TransUnion is a “consumer reporting agency,” as

defined in 15 USC § 1681(f). Upon information and belief, is regularly engaged in the business

of assembling, evaluating, and disbursing information concerning consumers for the purpose of

furnishing consumer reports, as defined in 15 U.S.C. § 1681(d) to third parties.


       11.     Upon information and belief, TransUnion disburses such consumer reports to

third parties under contract for monetary compensation.


                                 FACTUAL ALLEGATIONS


       12.     Plaintiff has an account with non-party Greensky, LLC regarding a “Mac Tools”

brand credit card.


       13.     Since the account was opened in March of 2014, Plaintiff has always made timely

payments to Greensky, LLC regarding his Mac Tools credit card account.


       14.     In January of 2019, Plaintiff again made a timely payment to Greensky, LLC.


       15.     For reasons unknown to Plaintiff, Greensky, LLC did not process Plaintiff’s

payment and began reporting Plaintiff to credit reporting agencies, including Experian and

TransUnion, as “30 days past due” regarding his credit card account.


       16.     In the Spring of 2019 Plaintiff attempted to resolve this error with Greensky,

LLC; however he was unsuccessful.




                                                3
         Case 3:19-cv-01525-MPS Document 1 Filed 09/27/19 Page 4 of 10



       17.     Plaintiff sent a written dispute to each of the “big three” credit reporting agencies,

Experian, TransUnion, and non-party Equifax.


       18.     As is their duty under the FCRA, the aforementioned credit reporting agencies

forwarded Plaintiff’s disputes of the account status to Greensky, LLC.


       19.     Greensky, LLC verified the inaccurate account status to each of the

aforementioned credit reporting agencies.


       20.     Despite the verification from Greensky, LLC, upon investigation non-party

Equifax removed the inaccurate information from Plaintiff’s credit report.


       21.     Despite Plaintiff’s dispute, which explained the account status, Experian

continued reporting inaccurate information regarding Plaintiff. Specifically, that as of January

2019 his account status was “thirty days past due”.


       22.     Despite Plaintiff’s dispute, which explained the account status, TransUnion

continued reporting inaccurate information regarding Plaintiff. Specifically, that as of January

2019 his account status was “thirty days past due”.


       23.     Again, this information is incorrect. Plaintiff always made timely payments to

Greensky, LLC and was never 30 days past due on his account.


       24.     As a result of Experian’s actions/inactions, Plaintiff has suffered from

embarrassment related to his diminished credit score.


       25.     As a result of TransUnion’s actions/inactions, Plaintiff has suffered from

embarrassment related to his diminished credit score.



                                                 4
          Case 3:19-cv-01525-MPS Document 1 Filed 09/27/19 Page 5 of 10



         26.     As a result of Experian’s actions/inactions, Plaintiff has been denied seven (7)

loans. This has caused Plaintiff to suffer financially as well as emotionally.


         27.     As a result of TransUnion’s actions/inactions, Plaintiff has been denied seven (7)

loans. This has caused Plaintiff to suffer financially as well as emotionally.


         28.     Plaintiff has suffered through many sleepless nights as a result of his

diminished credit score and the fear that he will not be able to obtain credit he

needs due to the actions/inactions of Experian and TransUnion.


         29.     As a result of Experian’s actions/inactions, which resulted in Plaintiff’s credit

score severely dropping, Plaintiff has suffered from distress, worry, stress, frustration, fear, and

anger.


         30.     As a result of TransUnion’s actions/inactions, which resulted in Plaintiff’s credit

score severely dropping, Plaintiff has suffered from distress, worry, stress, frustration, fear, and

anger.


         31.     Furthermore, due to Experian and TransUnion’s actions/inactions, Plaintiff has

wasted dozens of hours of his personal time dealing with this situation, including but not limited

to disputing the inaccuracies, researching his options, and spending time researching and hiring

legal counsel.




                                                   5
          Case 3:19-cv-01525-MPS Document 1 Filed 09/27/19 Page 6 of 10




                                      CAUSES OF ACTION


                                             COUNT I

              Violation of the FCRA as to Experian Information Solutions, Inc.


        32.     Plaintiff re-alleges and incorporates paragraphs one (1) through thirty-one (31)

above as if fully set forth herein.


        33.     Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the credit

report and credit files it published and maintains concerning the Plaintiff.


        34.     As a result of this conduct, action and inaction of Experian, the Plaintiff suffered

damage by loss of credit, loss of the ability to purchase and benefit from credit, and mental and

emotional pain stemming from the anguish, humiliation, and embarrassment of credit denials.


        35.     Experian’s conduct, action, and inaction was willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15 USC § 1681n. In

the alternative, it was negligent, entitling the Plaintiff to recover under 15 USC § 1681o.


        36.     Plaintiff is entitled to recover costs and attorney’s fees from Experian in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.


        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, Experian Information Solutions, Inc., for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further violations

of these parts and any other such relief the Court may deem just and proper.

                                                  6
          Case 3:19-cv-01525-MPS Document 1 Filed 09/27/19 Page 7 of 10



                                             COUNT II

        Violation of the FCRA as to Defendant Experian Information Solutions, Inc.


        37.     Plaintiff re-alleges and incorporates paragraphs one (1) through thirty-one (31)

above as if fully set forth herein.


        38.     Experian violated 15 U.S.C. § 1681i by failing to delete inaccurate information in

the Plaintiff’s credit file after receiving notice of such inaccuracies, by failing to conduct a lawful

reinvestigation, by failing to maintain reasonable procedures with which to filter and verify

disputed information in the Plaintiff’s credit file; and by relying upon verification from a source

it has to know is unreliable.


        39.     As a result of this conduct, action and inaction of Experian, the Plaintiff suffered

damage by loss of credit; loss of the ability to purchase and benefit from credit; and mental and

emotional pain stemming from the anguish, humiliation, and embarrassment of credit denials.


        40.     Experian’s conduct, action, and inaction was willful, rendering it liable for actual

or statutory damages, and punitive damages in an amount to be determined by the Court pursuant

to 15 USC § 1681n. In the alternative, it was negligent entitling the Plaintiff to recover under 15

USC § 1681o.


        41.     The Plaintiff is entitled to recover costs and attorney’s fees from Experian in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.


        WHEREFORE, Plaintiff demands judgment and compensatory and punitive damages

against Defendant, Experian Information Solutions, Inc., jointly and severally; for his attorney’s




                                                   7
           Case 3:19-cv-01525-MPS Document 1 Filed 09/27/19 Page 8 of 10



fees and costs; for prejudgment and post-judgment interest at the legal rate, and such other relief

the Court does deem just, equitable, and proper.


                                            COUNT III

                         Violation of the FCRA as to TransUnion, LLC


        42.     Plaintiff re-alleges and incorporates paragraphs one (1) through thirty-one (31)

above as if fully set forth herein.


        43.     TransUnion violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the credit

report and credit files it published and maintains concerning the Plaintiff.


        44.     As a result of this conduct, action and inaction of TransUnion, the Plaintiff

suffered damage by loss of credit, loss of the ability to purchase and benefit from credit, and

mental and emotional pain stemming from the anguish, humiliation, and embarrassment of credit

denials.


        45.     TransUnion’s conduct, action, and inaction was willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15 USC § 1681n. In

the alternative, it was negligent, entitling the Plaintiff to recover under 15 USC § 1681o.


        46.     Plaintiff is entitled to recover costs and attorney’s fees from TransUnion in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.


        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, TransUnion, LLC, for statutory damages, punitive damages, actual




                                                   8
           Case 3:19-cv-01525-MPS Document 1 Filed 09/27/19 Page 9 of 10



damages, costs, interest, attorney fees, enjoinder from further violations of these parts and any

other such relief the Court may deem just and proper.


                                             COUNT IV

                   Violation of the FCRA as to Defendant TransUnion, LLC


        47.     Plaintiff re-alleges and incorporates paragraphs one (1) through thirty-one (31)

above as if fully set forth herein.


        48.     TransUnion violated 15 U.S.C. § 1681i by failing to delete inaccurate information

in the Plaintiff’s credit file after receiving notice of such inaccuracies, by failing to conduct a

lawful reinvestigation, by failing to maintain reasonable procedures with which to filter and

verify disputed information in the Plaintiff’s credit file; and by relying upon verification from a

source it has to know is unreliable.


        49.     As a result of this conduct, action and inaction of TransUnion, the Plaintiff

suffered damage by loss of credit; loss of the ability to purchase and benefit from credit; and

mental and emotional pain stemming from the anguish, humiliation, and embarrassment of credit

denials.


        50.     TransUnion’s conduct, action, and inaction was willful, rendering it liable for

actual or statutory damages, and punitive damages in an amount to be determined by the Court

pursuant to 15 USC § 1681n. In the alternative, it was negligent entitling the Plaintiff to recover

under 15 USC § 1681o.


        51.     The Plaintiff is entitled to recover costs and attorney’s fees from TransUnion in

an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.


                                                   9
        Case 3:19-cv-01525-MPS Document 1 Filed 09/27/19 Page 10 of 10



       WHEREFORE, Plaintiff demands judgment and compensatory and punitive damages

against Defendant, TransUnion, LLC, jointly and severally; for his attorney’s fees and costs; for

prejudgment and post-judgment interest at the legal rate, and such other relief the Court does

deem just, equitable, and proper.




Dated this ___ day of September, 2019.


                                             Respectfully Submitted,
                                             /s/ _Bruce D. Jacobs____
                                             Bruce D. Jacobs, Esquire
                                             Federal Bar No. ct12191
                                             Jacobs & Jacobs, LLC
                                             700 State Street; 3rd Floor
                                             New Haven, CT 06511
                                             Telephone: (203) 777-2300
                                             Facsimile: (203) 773-8075
                                             bjacobs@jacobs-jacobs.com
                                             Attorney for Plaintiff


                                             (Motion to Practice Pro Hac Vice Forthcoming):
                                             /s/ Frank H. Kerney III, Esq.____________
                                             Frank H. Kerney III, Esquire
                                             FL Bar #: 088672
                                             TN Bar #: 035859
                                             Morgan & Morgan, Tampa, P.A.
                                             One Tampa City Center
                                             201 N. Franklin Street, Suite 700
                                             Tampa, Florida 33602
                                             Telephone: (813) 577-4729
                                             Facsimile: (813) 559-4831
                                             FKerney@ForThePeople.com
                                             Attorney for Plaintiff

                                             September 27, 2019

                                                10
